United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2241
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Francisco Rodriguez-Orozco,             *      [UNPUBLISHED]
                                        *
      Appellant.                        *
                                   ___________

                             Submitted: June 23, 2010
                                Filed: June 25, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      After Francisco Rodriguez-Orozco pleaded guilty to drug and immigration
offenses, the district court1 varied downward from the applicable Guidelines range and
sentenced him to a total of 70 months in prison and three years of supervised release.
On appeal, his counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable because
Rodriguez-Orozco should have received the same sentence as a codefendant. After
careful review we conclude that the sentence is not unreasonable, see United States

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc); United States v. Watson,
480 F.3d 1175, 1177 (8th Cir. 2007); and having reviewed the record independently
under Penson v. Ohio, 488 U.S. 75, 80 (1988), we also find no nonfrivolous issues for
appeal.2 Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




      2
       In his pro se notice of appeal, Rodriguez-Orozco complains that counsel did
not adequately represent him in this matter. However, generally we do not address
claims of ineffective assistance of counsel in a direct criminal appeal. See United
States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007).

                                         -2-